                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JOSEPH AMOR FARHAT,
                                  11                                                     Case No. 18-05559 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL WITH
Northern District of California




                                               v.                                        LEAVE TO AMEND
 United States District Court




                                  13

                                  14    SANTA CLARA COUNTY, et al.,
                                  15                 Defendants.
                                  16

                                  17

                                  18          Plaintiff, a pretrial detainee, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be granted in
                                  20   a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims that while in custody at the Santa Clara County Main Jail, deputies
                                   9   “from negligence, caused PTSD episode and over restrained.” (Compl. at 3.) Plaintiff also
                                  10   claims that he was arrested for violating probation for an out of state conviction over
                                  11   which California has no jurisdiction. (Id.) Plaintiff also claims that he was “threatened by
                                  12   staff, lied to and sent to an acute psyche section of jail as punishment and fear of [him] as a
Northern District of California
 United States District Court




                                  13   veteran.” (Id.) Plaintiff seeks damages, a court order permitting him to re-enlist in any
                                  14   U.S. armed forces, a request to transfer the matter to the “Veterans Treatment Court,” his
                                  15   immediate release from custody, and for bail funds for the warrant. (Id.)
                                  16          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                  17   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                  18   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  19   740, 747 (1998); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). “Where the prisoner’s
                                  20   claim would not ‘necessarily spell speedier release,’ however, suit may be brought under §
                                  21   1983.’” Skinner, 561 U.S. at 533-34 (quoting Wilkinson, 544 U.S. at 82). In fact, a § 1983
                                  22   action is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of
                                  23   habeas corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting
                                  24   Preiser, 411 U.S. at 487). A claim that meets the statutory criteria of § 1983 may be
                                  25   asserted unless it is within the core of habeas corpus because “its success would release the
                                  26   claimant from confinement or shorten its duration.” Thornton v. Brown, 757 F.3d 834, 841
                                  27   (9th Cir. 2014) (citing Preiser, 411 U.S. at 500). Here, Plaintiff seeks his immediate
                                  28                                                  2
                                   1   release based on lack of jurisdiction, which “lie[s] at the ‘core of habeas corpus.’” Nettles,
                                   2   830 F.3d at 931; Skinner, 562 U.S. at 533-34. Accordingly, all such claims relating to the
                                   3   validity of his confinement must be dismissed to filing as a habeas action. See Trimble v.
                                   4   City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995).
                                   5          Plaintiff would be able to proceed with the claims regarding conditions of
                                   6   confinement but fails to allege sufficient facts to state a cognizable § 1983 claim. First of
                                   7   all, the claim that deputies negligently caused a PTSD episode by over restraining him
                                   8   does not state a claim because neither negligence nor gross negligence is actionable under
                                   9   § 1983 in the prison context. See Farmer v. Brennan, 511 U.S. 825, 835-36 & n.4 (1994);
                                  10   Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (gross negligence insufficient
                                  11   to state claim for denial of medical needs to prisoner). Accordingly, this negligence claim
                                  12   must be dismissed for failure to state a claim.
Northern District of California
 United States District Court




                                  13          With respect to the other claims, Plaintiff fails to state sufficient facts to support a
                                  14   cognizable claim regarding unconstitutional treatment by staff. The general allegations
                                  15   that staff threatened and lied and sent him to an acute psyche section of jail as “punishment
                                  16   and fear of [him] as a veteran” are not sufficient because he fails to identify any state actor
                                  17   by name or describe what injuries he suffered due to their actions. See supra at 2.
                                  18   Furthermore, Plaintiff names “Santa Clara County,” “Dept. of Justice,” “and “Dept. of
                                  19   Corrections” as defendants but makes no specific allegations against these entities or any
                                  20   specific individual. (Compl. at 1.) Plaintiff shall be given an opportunity to file an
                                  21   amended complaint to attempt to state sufficient facts to state a cognizable claim for relief.
                                  22          In preparing an amended complaint, Plaintiff should also keep the following
                                  23   principles in mind. Pretrial detainees may sue prison officials for injuries suffered while in
                                  24   custody under the Fourteenth Amendment’s Due Process Clause but must show that the
                                  25   prison official acted with deliberate indifference. See Bell v. Wolfish, 441 U.S. 520, 535
                                  26   (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th Cir. 2016) (en banc).
                                  27   Under the Fourteenth Amendment, a pretrial detainee plaintiff also must show that the
                                  28                                                   3
                                   1   challenged prison condition amounts to punishment because it is not “reasonably related to
                                   2   a legitimate governmental objective.” Byrd v. Maricopa Cty. Board of Supervisors, 845
                                   3   F.3d 919, 924 (9th Cir. 2017) (quoting Bell, 441 U.S. at 539). If the particular restriction
                                   4   or condition is reasonably related, without more, it does not amount to punishment. Bell,
                                   5   441 U.S. at 538-39. But cf. Shorter v. Baca, 895 F.3d 1176, 1189 (9th Cir. 2018) (holding
                                   6   jail officials not entitled to deference where they offered no reason for keeping mentally ill
                                   7   inmates shackled and unclothed, without food, water, or access to a toilet for hours at a
                                   8   time). Liability may be imposed on an individual defendant under § 1983 only if Plaintiff
                                   9   can show that the defendant proximately caused the deprivation of a federally protected
                                  10   right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of Roseburg,
                                  11   664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a constitutional right
                                  12   within the meaning of section 1983 if he does an affirmative act, participates in another’s
Northern District of California
 United States District Court




                                  13   affirmative act or omits to perform an act which he is legally required to do, that causes the
                                  14   deprivation of which the plaintiff complains. See Leer, 844 F.2d at 633.
                                  15

                                  16                                         CONCLUSION
                                  17          For the foregoing reasons, the Court orders as follows:
                                  18          The complaint is DISMISSED with leave to amend. Within twenty-eight (28)
                                  19   days of the date this order is filed, Plaintiff shall file an amended complaint using the
                                  20   court’s form complaint to state sufficient facts to state a cognizable claim as described
                                  21   above. The amended complaint must include the caption and civil case number used in
                                  22   this order, Case No. C 18-05559 BLF (PR), and the words “AMENDED COMPLAINT”
                                  23   on the first page. Plaintiff must answer all the questions on the form complaint in order for
                                  24   the action to proceed.
                                  25          The negligence claim against deputies for “over restrain[ing]” him and causing a
                                  26   PTSD episode is DISMISSED with prejudice for failure to state a claim for relief. All the
                                  27   claims challenging the validity of his custody and seeking his immediate release are
                                  28                                                 4
                                   1   DISMISSED without prejudice to filing as a habeas action.
                                   2             The amended complaint supersedes the original, the latter being treated thereafter as
                                   3   non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                   4   Consequently, claims not included in an amended complaint are no longer claims and
                                   5   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   6   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   7             Failure to respond in accordance with this order in the time provided will
                                   8   result in the dismissal of this action without prejudice and without further notice to
                                   9   Plaintiff.
                                  10             The Clerk shall include two copies of the court’s form complaint with a copy of this
                                  11   order to Plaintiff.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13           January 22, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  14
                                                                                           United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal with Leave to Amend
                                  25   PRO-SE\BLF\CR.18\05559Farhat_dwlta

                                  26

                                  27

                                  28                                                   5
